Concurring opinion

Hunter, J.,
October 27, 1948. — In my opinion the Act of June 1, 1945, P. L. 1337, 68 PS §581 et seq., is retroactive, and it is necessary to pass on its constitutionality as applied to spendthrift trusts created before its passage. This act and the prior act of May 28,1943, P. L. 797, had as their purpose the securing to residents of Pennsylvania certain advantages afforded by the Federal tax laws: See Commission’s Report to the Estates Act of 1947, P. L. 100, sec. 3, 20 PS §301.3, *271in which these acts are rewritten and reenacted. Obviously these advantages should be confirmed as to existing powers and interests, if such was the clear and manifest intention of the legislature, acting within its constitutional powers.
The Act of 1945, sec. 4, provides that it “shall apply to releases and disclaimers heretofore and hereafter delivered”. How could there be a release “heretofore” if there was no power or interest then existing upon which it could operate? It means more than a validation of past releases, because in the words “heretofore” and “hereafter” are included every possible release. There can be no other classification.
Compare the Estates Act of 1947, which in section 21 declares the act to be prospective “except as set forth in section 3 hereof”. Section 3 is the release and disclaimer section.
Tax saving under the Federal Revenue Act will be principally in the release of powers of appointment. Releases of powers in great number have been filed in this court. In deciding the present controversy, which involves an interest in property only, we should keep in mind powers as well, because both are the joint subject matter of the Pennsylvania Acts. I express emphatically my approval of Judge Bolger’s conclusion that the right of a donee to release or extinguish a power existed at common law in Pennsylvania. The Acts of 1943 and 1945 are confirmatory of it.
In my opinion the Acts of 1943 and 1945 were intended to be retroactive. Further, I believe the Act of 1945 is unconstitutional as to spendthrift interests in property created before its passage, for the reasons given in the majority opinion.